86 F.3d 1159
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.IOWA BEEF PROCESSORS, INC., Appellant,v.Robert M. COOK, Appellee.
No. 95-3646.
United States Court of Appeals, Eighth Circuit.
Submitted May 13, 1996.Filed May 22, 1996.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Iowa Beef Processors, Inc.  (IBP) appeals from an adverse judgment in its diversity of citizenship libel action against lawyer Robert M. Cook.  IBP contends the district court improperly found that IBP was a limited purpose public figure in the context of the issues in this case.   We disagree.   A review of the record and the parties' briefs shows the ruling of the district court was correct.   IBP also contends the district court improperly instructed the jury on the meaning of the clear and convincing standard of proof.   Again, we disagree.   The district court has a great deal of discretion in framing the jury instructions, and the challenged instruction in this case properly informed the jury of the applicable law.   We thus affirm the district court.   See 8th Cir.  R. 47B.